DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2008/0236702 to Platsch (Platsch).

As to claim 1, Platsch discloses a dosing device (50) for dosing a granular material comprising a reservoir (36 and 12) for storing the granular material, a dosing disc (16), and a suction device (48), wherein the dosing disc is rotatable around a rotational axis, the reservoir has a dosing opening (at 20) facing the dosing disc, the dosing opening being arranged above the dosing disc such that a dosing gap (at 18) is formed between a surface of the dosing disc and a surface surrounding the dosing opening, the dosing opening being arranged eccentric with respect to the rotational axis, the suction device having an opening (68 or 70) facing the dosing disc, the opening being arranged above the dosing disc and likewise being arranged eccentric with 

As to claim 6, Platsch discloses the amount of dosed particles is controlled by choosing parameters selected from the rotational speed of the dosing disc, the shape of the dosing opening, the distance between the axis of rotation and the center of the dosing opening and combinations of at least two of these parameters (see paragraphs [0048]-[0050] and [0055]).

As to claim 7, Platsch discloses the reservoir comprises an agitator (see paragraph [0041]) for stirring the particles of the granular material in the vicinity of the dosing opening.

As to claim 8, Platsch discloses a spraying device for applying a granular material to a surface of a substrate, the spraying device comprising a dosing device of claim 1 (see rejection of claim 1 above), the dosing device supplying a gas stream comprising the granular material, at least one nozzle (see paragraph [0044]), at least 

As to claim 11, Platsch discloses the spraying device comprises a vibration system constructed and arranged to apply vibrations to the at least one nozzle (see paragraph [0041]).

As to claim 13, Platsch discloses the opening angle of the at least one nozzle, the distance of the at least one nozzle to the substrate and, if more than one nozzle is present, the distance between two nozzles are chosen such that an aerosol spray comprising the granular material is generated by the at least one nozzle, wherein the aerosol spray covers the entire width of the substrate and wherein there is no overlap between the aerosol sprays generated by two nozzles if more than one nozzle is present (see paragraph [0044]).

As to claim 15, Platsch discloses the spraying device comprises a spraying chamber (any structure surrounding the device), wherein the at least one nozzle is located inside the spraying chamber, the spraying chamber being constructed to receive the substrate  and the spraying chamber being constructed to contain excess particles of the granular material (structure surrounding the device will contain excess particles).

As to claim 16, Platsch discloses a method for applying a granular material to a surface of a substrate, the method comprising the steps of supplying the granular 

As to claim 17, Platsch discloses the substrate is a substrate of an optical device and the particles of the granular material are spacers for separating two substrates of the optical device (see paragraph [0044]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0236702 to Platsch.

As to claim 2, Platsch discloses the claimed invention above but does not expressly disclose the dosing disc has a surface flatness in the range of 0 to 5 μm and/or has a surface roughness in the range of from 0.1 to 4 μm.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the dosing disc of Platsch with a surface In re Aller, 105 USPQ 233.

As to claim 3, Platsch discloses the surface of the dosing disc is patterned such that the surface has a plurality of indentations (75), but does not expressly disclose the shape of the indentations being chosen such that exactly one particle of the granular material fits in one of the indentations.
However, it would have been an obvious matter of design choice to make the shape of the indentations of Platsch such that exactly one particle of the granular material fits in one of the indentations, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

As to claim 4, Platsch discloses the size of the dosing gap is larger than the average diameter of the particles but does not expressly disclose the size of the dosing gap is smaller than or equal to two times the average diameter of the particles.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the size of the dosing gap of Platsch smaller than or equal to two times the average diameter of the particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.

As to claim 12, Platsch discloses the claimed invention above but does not expressly disclose the distance of the at least one nozzle to the substrate is from 25 mm to 500 mm.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the distance of the at least one nozzle to the substrate of Platsch from 25 mm to 500 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 14, Platsch discloses the claimed invention above but does not expressly disclose the spraying device comprises at least two nozzles.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the device of Platsch with at least two nozzles connected to the dosing device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As to claim 18, Platsch discloses the claimed invention above but does not expressly disclose the gas being nitrogen gas.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have used nitrogen gas with the device of Platsch in order to avoid unwanted chemical reactions.  The modification involves a simple substitution of one known gas for another known gas according to known methods to achieve predictable results.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0236702 to Platsch in view of US Patent 4,789,569 to Douche et al. (Douche et al.).

As to claim 5, Platsch discloses the claimed invention above but does not expressly disclose the suction device is a Venturi nozzle.
However, Douche et al. discloses a dosing device having a suction device using a Venturi (14) for the purpose of moving granular material.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the suction device of Platsch a Venturi nozzle as taught by Douche et al. in order to move the granular material in a consistent fashion.  The modification involves a simple substitution of one known suction device for another known suction device according to known methods to achieve predictable results.
Allowable Subject Matter
Claims 9, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 9, the prior art of record does not show means for electrostatically charging the particles along with the other limitations of the claim.  As to claim 19, the prior art of record does not show the substrate being a substrate of a switchable window along with the other limitations of the claim.  Claim 10 also contains allowable subject matter for further limiting the allowable subject matter of claim 9 from which it depends.


Conclusion
US Patents 4,227,835 to Nussbaum; 5,273,584 to Keller; 6,257,804 to Gathmann and 7,674,076 to Van Steenkiste et al. show dosing devices having a reservoir, a dosing disc, and a suction device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/31/2021